Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-15 are pending in this office action. 

Priority
Priority is claimed to US PRO# 62822903, filed 03/24/2019. Whereas, the filing date of the instant application is 05/17/2021. A respective one of these dates will be used for prior-art purposes based on claimed subject matter in view of this CIP application.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As to claim 6, claim limitation that claims a portal, a user interface and a network element, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the recited components are components as described in para 0048 (web interface as user interface), and para 0056-0058 (portal as a web program; network element as a computer), for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4, 6, 9, 11, 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over various claims of application# 16/828,426, now patent# 11,012,433 B2 (referred to as ‘433 hereinafter). With regards to ‘433, claims 1-4 of ‘433 patent claim all the limitations set forth in the instant claims 1, 4, 6, 9, 11, 14. Particularly, the instant independent claims 1, 6 and 11 are covered by the subject matter of the comparatively narrower independent claims 1 and 3 each of ‘433. Similarly, the instant claims 4, 9 and 14 are covered by combination of claims 1-2 and 3-4 via applicable limitations therein, in ‘433. As various limitations in the above claims of ‘433 cover the limitations of the instant claims, the instant claims are not patentably distinct from the specified claims of ‘433 as discussed above. 
Further, the method, system and computer-readable medium claims carry out method steps in a computing environment of the system. Therefore, it would be obvious to be able to carry out steps of a method, using a system or device or by computer executable computer program product code stored in a statutory computer readable medium executed by a processor.
This is a non-provisional obviousness type double patenting rejection because the conflicting claims have been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Zhao et al. (US 2016/0371475 A1, Zhao hereinafter).
For claim 1, Zhao teaches a method comprising: receiving at a portal, an explicit request from a user, to grant a network access to at least one target computer (Abstract; Fig. 1, 3; para 0032, 0034, 0036, 0040-0044 – receiving access request via service such as web service at the server 130/330 in a network, the request originating (specifically or explicitly associated) from user(s) of one or more source computers 110/310 and directed towards target servers 140-144/340-344 and devices 380, 390, in a specific network e.g. network 320 accessible by user/devices; para 0031-0032, 0058-0059 – wherein requests pertain to web requests at the web service or portal that services the requests);
responsive to the explicit request, presenting the user with a message containing a request to identify via a multi factor authentication (MFA) process; and granting the source computer with network access to the at least one target computer, only in a case that the user has been authenticated by the MFA process (Fig. 4; para 0040-0046, 0052-0053 – user authentication including request/instruction for multi-factor or secondary authentication is received from the system, which is carried out successfully thereby providing the respective client access to target servers, wherein the source computers and corresponding users are otherwise denied access or blocked from accessing the target servers), wherein the user is associated with at least one source computer that is blocked for network access to the at least one target computer (Fig. 3; para 0038-0044 – unauthorized access from source computers are blocked to begin with, wherein the source (client) devices and corresponding or associated users are blocked from accessing the resources of target servers in the network).

For claim 4, Zhao teaches wherein the granting of the source computer with network access to the at least one target computer comprises unblocking said source computer for network access to the at least one target computer (Fig. 4; para 0040-0046, 0052-0053 – providing the respective client access to target servers, wherein the source computers and corresponding users are allowed access to the target servers). 

For claim 6, the claim limitations are similar to those of claim 1, except claim 6 is drawn to a system comprising: a portal, a user interface and a network element (Fig. 2-3; para 0031) configured to perform respective method steps of claim 1. Therefore claim 6 is rejected according to claim 1 as above.

For claim 9, the claim limitations are similar to those of claim 4. Therefore claim 9 is rejected according to claim 4 as above.

For claim 11, the claim limitations are similar to those of claim 1, except claim 11 is drawn to a non-transitory computer readable medium (para 0018, 0020) comprising a set of instructions that, when executed, cause at least one computer processor to perform the method steps of claim 1. Therefore claim 11 is rejected according to claim 1 as above.

For claim 14, the claim limitations are similar to those of claim 4. Therefore claim 14 is rejected according to claim 4 as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7-8, 10, 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2016/0371475 A1, Zhao hereinafter), in view of Farino et al. (US 2007/0094716 A1, Farino hereinafter).
For claims 2, 7 and 12, although Zhao teaches delegation or authorization for further access and processing (para 0063), Zhao does not appear to explicitly teach, however Farino teaches wherein the user is a super user and wherein the portal is a delegation portal and wherein the at least one target computer comprises a delegation computer (para 0010-0011, 0014, 0025, 0030, 0071, 0074 - access control devices to provide or delegate access and forwarding connectivity, and users with administrative access (privilege) utilizing OTP as MFA).
Therefore, based on Zhao in view of Farino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Farino in the system of Zhao, in order to incorporate users with various privileges such as admin level access control that leads to further provisioning or delegation of access, and thereby improving system configurability, security and making it extensive in features.

For claims 3, 8 and 13, although Zhao in view of Farino teaches the claimed subject matter as discussed above. Zhao does not appear to explicitly teach, however Farino teaches wherein the super user is pre-associated with at least one of the delegation computers that are blocked to network access from the at least one source computer (para 0010-0011, 0014, 0025, 0030, 0071, 0074 - access control devices to provide or delegate access and forwarding connectivity, and a user with administrative access (privilege) via machine that requires access).

For claims 5, 10 and 15, although Zhao teaches delegation or authorization for further access and processing (para 0063), Zhao does not appear to explicitly teach, however Farino teaches the method according to claim 4, wherein the at least one source computer and the at least one target computer have at least one local firewall installed thereon, and wherein the unblocking said source computer for network access to the at least one target computer comprises changing access rules on the at least one local firewall (para  0010, 0019, 0026-0031 - access control rules and services including firewalls, and specifying rules to allow or block access).

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433